Citation Nr: 0112134	
Decision Date: 04/27/01    Archive Date: 05/01/01	

DOCKET NO.  98-02 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.  

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for residuals of an ear 
injury.  

4.  Entitlement to service connection for depression.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The veteran served on active duty from September 1975 to 
August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The issues of entitlement to service connection for residuals 
of a back injury, residuals of an ear injury and PTSD will be 
the subjects of a remand at the end of this decision, and 
will not be otherwise discussed herein.  

In January 2000, the veteran and his representative appeared 
at a hearing at the RO and presented sworn testimony.  Review 
of the transcript shows that the VA employee conducting the 
hearings explained fully the issues and suggested the 
submission of additional evidence.  Cf. 38 C.F.R. 
§ 3.103(c)(2) (2000).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for service 
connection for residuals of a head injury and depression.  

2.  The veteran's current neurologic deficits were the result 
of a head injury many years after service and were not 
manifest during the year after the veteran completed his 
active service.  

3.  The veteran does not have residuals of a head injury 
during his active military service.  

4.  The veteran does not have depression as the result of 
disease or injury during his active military service.  


CONCLUSIONS OF LAW

1.  Residuals of a head injury were not incurred in or 
aggravated by active military service and a neurologic 
disorder due to head injury may not be presumed to have been 
incurred in service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  

2.  Depression was not incurred in or aggravated by active 
military service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 101 (16), 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The veteran's application is complete.  The rating decisions, 
statements of the case and supplemental statements of the 
case notified the veteran and his representative of the 
evidence necessary to substantiate the claim, the evidence 
which had been received, and the evidence to be provided by 
the claimant.  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA had made reasonable efforts to obtain relevant records 
which the veteran adequately identified and authorized VA to 
obtain.  All relevant Federal records have been obtained.  
Service medical records and personnel records have been 
obtained and are in the claims folder.  VA clinical records 
and examination reports are in evidence.  Social Security 
Administration (SSA) medical records have also been obtained.  
Neither the veteran nor his representative have reported any 
other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

The veteran has been examined by VA, on several occasions, 
and the reports are in the record.  

VA has completed its duties under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (herein VCAA).  VA has completed the development of 
this case under all applicable law, regulations, proposed 
regulations, and VA procedural guidance.  See 38 C.F.R. 
§ 3.103 (2000).  

The VCAA became law while the claim was pending, on 
November 9, 2000.  On November 21, 2000, the RO issued a 
supplemental statement of the case which analyzed the 
veteran's claims without regard to the "well grounded" 
analysis used under previous law.  The veteran has not been 
prejudiced in the development of this case.  Compare Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  The RO provided the 
veteran with the pertinent evidentiary development which was 
subsequently codified by VCAA.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  It would not 
abridge his rights under VCAA for the Board to proceed to 
review the appeal.  The representative has asserted that the 
case required further development under VCAA, but not has 
identified any additional evidence which might be obtained to 
support the claim.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
notify and to assist the appellant in this case neither the 
veteran, representative, nor the file indicate any further 
evidence which could be developed to support the claims.  

Service connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101 (16), 1110, 1131 (West 1991).  
Consequently, a claim for service connection requires 
evidence of a current disability, evidence of disease or 
injury during service, and evidence relating the current 
disability to disease or injury during service.  Further, the 
evidence must be competent.  That is, an injury during 
service may be verified by medical or lay witness statements; 
however, the presence of a current disability requires a 
medical diagnosis; and, where an opinion is used to link the 
current disorder to a cause during service, a competent 
opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service records

The service personnel records were searched for information 
pertaining to an automobile accident.  A report shows that, 
in September 1977, the veteran lost control of a car, went 
off the road and hit a metal sign, the car came back onto the 
road and rolled over before coming to a halt.  The veteran 
sustained abrasions to the face and scalp.  He was not under 
the influence of alcohol or drugs and no blood alcohol test 
was made.  The report does not mention any passenger.  

The service medical records consists of entrance and 
separation examinations and immunization records.  When the 
veteran was examined for service, in July 1975, his head, 
ears and psychiatric status were normal.  On examination for 
separation from service, in February 1978, the veteran's 
head, neurologic status and psychiatric status were reported 
to be normal.  In a history, taken in February 1978, a 
physician noted that the veteran had been hospitalized for 
abrasions and lacerations in September 1977 and that there 
were no sequelae.  

Residuals of a head injury

The service medical records are highly probative.  They show 
that the veteran was treated during service and examined by a 
physician prior to his separation from service.  The 
physician's report was to the effect that the veteran did not 
have any residuals from the head injury during service.  This 
report, made by a doctor, shortly before the appellant left 
service is highly probative.  

There is no evidence of any organic neurologic deficit within 
the year after the veteran completed his active service.  The 
veteran has not reported any such deficits or any medical 
documentation of such deficits.  Consequently, there is no 
basis to presume that neurological deficits had their onset 
during the veteran's active service.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

In June 1992, the veteran was admitted to a VA Medical 
Center.  He was an inpatient for approximately 31 days and 
received extensive evaluation and treatment.  Diagnoses were 
alcohol and cocaine dependency, continuous, and marijuana 
abuse.  There was no finding of any head injury residuals.  
The hospitalization summary noted that the veteran had 
sustained a loss of consciousness secondary to the motor 
vehicle accident in 1977 and that there were no sequelae.  
Neurological examination showed the veteran's cranial nerves 
were intact.  His gait was stable.  His deep tendon reflexes 
were two plus and equal.  On mental status examination, his 
mood was slightly depressed.  

A report from the veteran's employer confirms that, in 
February 1994, the veteran was attacked and sustained several 
blows to the face and the head.  After the attack, the 
veteran received extensive medical evaluation.  These reports 
demonstrated that the veteran had deficits which were not 
present prior to the attack.  Of particular note is the 
May 1997 VA examination for diseases and injuries of the 
brain.  Although cranial nerves II through XII were grossly 
intact, strength on the left was one plus, as compared to 
five on the right.  There was decreased pinprick response in 
the right lower extremity.  There was mild left dysmetria on 
finger-nose-finger and decreased rapid alternating movements, 
also on the left.  Gait indicated the veteran was favoring 
his left side.  It was concluded that the veteran had a left 
hemiparesis.  Numerous other records document this left 
hemiparesis.  Some of the records specifically associate the 
left hemiparesis with the February 1994 assault.  An 
April 1995 VA clinical note shows that the veteran has a 
history of assault with head injury in February 1994 with 
residual hemiparesis on the left.  A June 1995 clinical note 
also reported that the veteran had a history of right head 
assault in February 1994 with resultant left hemiparesis.  

Also of note is the report of neuropsychological evaluation 
in August 1997.  The results of the evaluation suggested 
dysfunction of the frontal cortical/subcortical systems.  The 
etiology of the veteran's difficulty with fine motor speed 
and coordination bilaterally, rapid and complex visuomotor 
sequencing, structured and unstructured verbal memory, memory 
for complex visual information, and ability to discriminate 
relevant from irrelevant information could be related to the 
effects of prior head trauma.  However, unimpaired 
performance on other measures that were sensitive to cerebral 
dysfunction was an inconsistent finding and argued somewhat 
against his cognitive deficits being primarily related to 
head trauma.  It was likely that most of the veteran's 
cognitive difficulties were related to the effects of alcohol 
and other substance abuse.  Medication might also contribute 
to deficits.  

Analysis

The veteran has asserted that he has residuals of head injury 
during service.  He does not have the training or expertise 
to make a competent determination as to the etiology of his 
current disability.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993).  In this case, there are no medical professionals who 
have linked the veteran's current head injury residuals to 
the injury in service.  Rather, doctors in the service 
indicated that there were no residuals of the head injury 
during service.  As late as 1992, doctors reported that there 
were no residuals of the head injury during service.  Doctors 
have expressed opinions linking the current head injury 
residuals to the 1994 injury.  Significantly, the current 
deficits were not present when the veteran was examined in 
1992.  The preponderance of the evidence on this issue 
establishes that the veteran's head injury residuals were 
incurred many years after service and are not the result of 
injury during service.  

Depression

In June 1992, the veteran was admitted to a VA Medical Center 
for 31 days of inpatient treatment.  The veteran's complaints 
included depression.  On mental status examination, it was 
noted that his mood was slightly depressed.  However, the 
final diagnoses were alcohol and cocaine dependency, 
continuous, and marijuana abuse.  

After his hospitalization, the veteran continued to receive 
clinical treatment.  A psychological assessment and summary, 
dated in September 1992, shows that the veteran reported 
moderate levels of depression characterized by crying spells, 
self-pity, low self-esteem and poor sleep.  Psychological 
test results were reviewed.  The diagnostic impression was 
cocaine dependence, severe, and alcohol abuse.  A depressive 
disorder was not diagnosed.  

Review of the SSA records does not disclose a diagnosis of 
depression.  Rather, in a medical summary, dated in 
January 1995, a physician reported reviewing the evidence of 
record and finding that there was no evidence of an effective 
disorder, including a depressive syndrome.  

In a decision dated in November 1998, a SSA Administrative 
Law Judge reported that the veteran had testified of symptoms 
including depression.  The Administrative Law Judge did not 
identify any current diagnosis of depression or any medical 
evidence linking a currently diagnosed depression to injury 
in service.  

On VA mental examination, in June 1997, diagnoses were prior 
history of alcohol and substance abuse/dependency in early 
sustained remission; prior history of drug-induced psychosis, 
presently not evident; rule out mood disorder, not otherwise 
specified.  

VA clinical notes dated in 1998 and 1999 carry diagnoses of 
PTSD and do not reflect diagnoses of depression.  

Analysis

The veteran asserts that he has depression as the result of 
injury during service.  Here again, the veteran does not have 
the medical expertise required to diagnose current 
psychiatric disability or to determine the etiologic cause of 
the disability.  In this case, there is no evidence from a 
competent, trained medical professional which diagnoses 
depression and links it to disease or injury during service.  
The most probative evidence of record, is found on the 
separation examination, in which a physician determined that 
the veteran's psychiatric status was normal, at that time.  
It was many years later, that the veteran presented his 
complaints of depression; and those initial complaints were 
considered by medical personnel, when they diagnosed 
substance abuse disorders.  The preponderance of the evidence 
on this point demonstrates that the veteran does not have 
depression as a result of disease or injury incurred or 
aggravated by service; rather, his depression had an onset 
after service, and is linked to substance abuse and post 
service injuries.  


ORDER

Service connection for residuals of a head injury is denied.  
Service connection for depression is denied.  


REMAND

A VA clinical note, dated in December 1993, shows that the 
veteran reported having low back pain since a 1976 motor 
vehicle accident.  There was a diagnosis of back pain (muscle 
strain).  

On VA examination, in June 1997, the veteran reported that he 
was in a car accident in 1977 while on active duty.  He 
stated that he was thrown out of the car and that his back 
currently became tight on the left side.  The examiner 
observed that the veteran walked in an awkward fashion, at a 
slightly bent forward posture, and had a limited range of 
motion.  The diagnosis was post-traumatic degenerative joint 
disease of the lumbosacral spine.  Since the diagnosis was of 
a post-traumatic disorder, and the only trauma noted was the 
accident during service, this report appears to associate the 
veteran's back disorder with the injury in service.  However, 
it does not appear that the examiner had the claims file at 
the time of the examination.  The claims file contains 
extensive evidence associating the veteran's left side and 
gait disorders with his 1994 injury at work.  Moreover, it 
appears that the diagnosis was rendered without regard to 
subsequent X-ray and magnetic resonance imagining studies.  
An opinion which considers all of the evidence of record 
should be obtained.  

On examination for separation from service, in February 1978, 
there was noted to be a scar on the pinna of the right ear.  
This was not noted on entrance examination.  The veteran 
should be examined to determine if he has a residual scar on 
the ear, from the automobile accident in service.  

A statement of the case must contain a citation to pertinent 
laws and regulations and discuss how such laws and 
regulations affect the agency's decision.  38 U.S.C.A. § 7105 
(d)(1)(B) (West 1991).  Review of the statement of the case 
and the supplemental statement of the case, on the PTSD 
issue, does not reveal a citation to 38 C.F.R. § 3.304(f) 
(2000), the regulation governing PTSD.  The veteran should be 
provided with the regulation.  The regulation requires 
verification of the claimed stressor.  In this case, the RO 
has obtained information from the service personnel records 
pertaining to the accident, but that does not verify the 
death of the veteran's passenger.  

The veteran is hereby notified of the need for evidence to 
verify the death of his passenger, the claimed stressor in 
this case.  If he has any information which can verify the 
death, he should submit it.  If he knows of any sources which 
could be developed for verification of the death, he should 
notify the RO and request assistance in developing the 
information.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In view of the foregoing, the issues of entitlement to 
service connection for a back injury, entitlement to service 
connection for residuals of an ear injury and entitlement to 
service connection for PTSD are REMANDED to the RO for the 
following:  

1.  The claims folder should be referred 
to the physician who did the June 1997 VA 
spine examination.  The examiner should 
be asked to explain the medical basis for 
the diagnosis of post-traumatic 
degenerative joint disease of the 
lumbosacral spine.  If the examiner is 
not available, the question can be 
referred to another physician.  If the 
question cannot be resolved without 
examination of the veteran, such 
examination should be scheduled.  

2.  The veteran should be scheduled for 
examination of his right ear to determine 
if there are any residuals of the right 
ear scar noted on separation examination.  
The claims folder, including this REMAND, 
should be made available to the examiner 
for review.  

3.  The RO should review the claim for 
service connection for PTSD to ensure 
that stressor verification information is 
developed in accordance with VCAA and 
associated regulations and guidelines.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA (to 
be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

Claimant responsibility
VCAA requires VA to make reasonable 
efforts to assist the claimant in 
obtaining evidence necessary to 
substantiate the claim.  VCAA, to be 
codified at § 5103A (a).  However, it is 
ultimately the claimant's responsibility 
to present and support a claim for 
benefits.  VCAA, to be codified at 
§ 5107(a).  If the claimant can obtain or 
generate evidence in support of the 
claim, he must submit it to the RO.  If 
the claimant knows of evidence which the 
RO could reasonably obtain or generate in 
support of the claim, he must notify the 
RO and request assistance in obtaining 
the evidence.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals



 


